May 10, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     CHRISTOPHER AUZENNE, Appellant

NO. 14-15-00159-CV                          V.

               GREAT LAKES REINSURANCE, PLC, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Great Lakes
Reinsurance, PLC, signed, February 20, 2015, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, Christopher Auzenne, jointly and severally, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.